partial release imposed setback restrictions when they originally acquired
                the parcel, but had forgotten about the restrictions and erroneously
                believed that the restrictions had since been removed. Accordingly,
                appellants did not mention the setback restrictions to respondents.
                              After purchasing the property and discovering the setback
                restrictions, respondents sued appellants for, among other things,
                rescission of the real property sale due to mutual mistake. After the
                parties filed competing summary judgment motions, the district court
                found that the parties had made a mutual mistake in believing that the
                property was not subject to any setback restrictions, granted respondents'
                motion, and ordered the transaction rescinded. Appellants appealed.
                              Appellants argue that rescission for mutual mistake is
                precluded because respondents had inquiry notice of the setback
                restrictions based on the preliminary title report or constructive notice
                because the partial release was recorded. Appellants do not dispute that
                respondents did not have actual knowledge of the contents of the partial
                release. Respondents argue that whatever implied notice they had was
                irrelevant and that the district court properly found that the parties made
                a mutual mistake. We review a district court's summary judgment de
                novo.     Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d 1026, 1029
                (2005).
                              A "[m]utual mistake occurs when both parties . . . share a
                misconception about a vital fact upon which they based their bargain."
                Gramanz v. Gramanz, 113 Nev. 1, 8, 930 P.2d 753, 758 (1997) (quotation
                marks omitted). If a mutual mistake was made, "the contract is voidable
                by the adversely affected party unless he bears the risk of the
                mistake . ..." Restatement (Second) of Contracts § 152 (1981). A party


SUPREME COURT
        OF
     NEVADA                                           2
(0) 1947A
                 bears the risk of mistake if it is assigned to him by the parties' agreement,
                 if he is aware at the time of the contract that he has limited knowledge
                 with respect to the mistaken facts yet nevertheless enters into the
                 agreement, or if the risk is allocated to him by the courts because it is
                 reasonable to do so. Id. § 154.
                             Here, the summary judgment evidence supports the district
                 court's determination that the parties made a mutual mistake in their
                 mutual belief that the parcel had no setback restrictions. Accordingly,
                 respondents can void the purchase agreement if they did not bear the risk
                 of mistake. And, as respondents argue, inquiry and constructive notice do
                 not precludeS mistake and are appropriately considered in the context of
                 risk of mistake.    Hartle v. United States, 22 Cl. Ct. 843, 849 (1991)
                 (holding that the purchaser's constructive knowledge of a recorded "Zoning
                 Verification Form" places the risk of a mutual mistake on the purchaser);
                 see Sawyer v. Mid-Continent Petroleum Corp., 236 F.2d 518, 521 (10th Cir.
                 1956) ("[T]he essence of the equitable doctrine of restitution for mistake of
                 fact is frequently founded in 'unconscious ignorance' or forgetfulness of
                 material facts which could have been remedied by the exercise of due
                 care.").
                             As to inquiry notice, a preliminary title report may put a
                 prospective purchaser on inquiry notice of deed restrictions when the facts
                 in the report would lead a reasonable person to further investigate
                 whether deed restrictions exist.   Huntington v. Mila, Inc., 119 Nev. 355,
                 357, 75 P.3d 354, 356 (2003); see also High v. Davis, 584 P.2d 725, 736 (Or.
                 1978) (noting that a preliminary title report can provide inquiry notice).
                 In this case, however, the preliminary title report referred to the partial
                 release by its title but did not give any indication that it imposed setback


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                 restrictions. Accordingly, we perceive no error in the district court's
                 determination that the preliminary title report did not put respondents on
                 inquiry notice as to the existence or nature of the setback restrictions.   Cf.
                 Alfaro v. Cmty. Hints. Improvement Sys. & Planning Ass'n, Inc.,      124 Cal.
                 Rptr. 3d 271, 281, 301 (Ct. App. 2009) (holding that purchasers were put
                 on inquiry notice of the existence and nature of deed restrictions when a
                 preliminary title report listed a document entitled "DEED
                 RESTRICTION").
                             Regarding constructive record notice, a recorded document
                 provides "notice to all persons of the contents thereof; and subsequent
                 purchasers and mortgagees shall be deemed to purchase and take with
                 notice." NRS 111.320. NRS 111.320 imposes constructive knowledge of
                 the contents of recorded documents on a subsequent purchaser.        White v.
                 Moore, 84 Nev. 708, 709, 448 P.2d 35, 36 (1968). The parties do not
                 dispute that the partial release was properly recorded and indexed and
                 was found when Ticor Title conducted a record search. Thus, the law
                 deems respondents to have knowledge of the partial release's contents,
                 including the setback restrictions, regardless of whether the document
                 was improvidently titled.
                             Nevertheless, the district court did not err in rescinding the
                 contract based on mutual mistake. While respondents did have
                 constructive notice of the partial release, appellants were apprised of the
                 setback restrictions when they originally purchased the parcel and
                 obtained title insurance against the enforcement of the restrictions, but
                 did not pass this information on to respondents when they sold the parcel
                 to respondents. See Restatement § 154 (indicating that courts may assign
                 the risk of mistake when it is reasonable to do so); see also Mitchell v.


SUPREME COURT
        OF
     NEVADA                                            4
(0) 1947A    e
                     Boyer, 774 P.2d 384, 386 (Mont. 1989) (holding that a seller's innocent
                     misrepresentations of property restrictions justified mutual mistake and
                     rescission). Moreover, respondents' negligence in failing to discover the
                     true facts does not preclude applying mutual mistake.   Van Meter v. Bent
                     Constr. Co., 297 P.2d 644, 647 (Cal. 1956) (concluding that a negligent
                     person is not precluded from asserting mutual mistake and that an
                     innocent misrepresentation may support rescission for mutual mistake).
                     Therefore, the contract was voidable by respondents for the mutual
                     mistake, Restatement § 152, and the district court properly granted
                     respondents summary judgment and rescission of the property sale.
                     Wood, 121 Nev. at 729, 121 P.3d at 1029. Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED.




                       esle;:#1
                              ,     4              J.                                    , J.
                     Douglas                                      Cherry


                     cc:      Second Judicial District Court Dept. 10
                              Robert L. Eisenberg, Settlement Judge
                              Bowen Hall
                              Prezant & Mollath
                              Washoe District Court Clerk




SUPREME COURT
       OF
     NEVADA                                                  5
(0) 1947A cit/b4aa